PCIJ_AB_53_EasternGreenland_DNK_NOR_1933-04-05_JUD_01_ME_01_FR.txt. 76

OPINION DISSIDENTE DE M. ANZILOTTI

Ne pouvant me rallier que partiellement au présent arrêt
et vu l'importance de l'affaire et des principes juridiques qui
sont en jeu, je crois de mon devoir de faire usage du droit
que me confère le Statut de la Cour et d'indiquer, aussi
brièvement que possible, quel est mon point de vue à l'égard
de ce différend.

I. — Mon dissentiment commence sur la manière même
d'aborder la question soumise à la Cour.

Il s’agit d’un différend entre le Danemark et la Norvège
au sujet de la souveraineté sur un territoire situé dans le
Groënland oriental. La position du Danemark au Groënland a
fait l’objet d’une demande adressée par le Gouvernement
danois au Gouvernement norvégien,. en juillet 1919, et d’une
déclaration de ce dernier acceptée par le Gouvernement danois.
La première chose à faire était partant, à mon avis, de déter-
miner si un engagement s'était valablement formé entre les
deux Gouvernements ; dans l’affirmative, c’est dans cet engage-
ment qu'il fallait, en toute première ligne, rechercher la règle
à appliquer pour la solution du différend.

Je sais bien que ce n’est pas la voie suivie par les Parties,
dont l’une, qui désirait profiter de la présente procédure pour
tâcher d'établir sa souveraineté sur le Groénland entier, avait
tout intérêt à présenter sa démarche auprès du Gouvernement
norvégien, de même que les autres démarches analogues, à la
lumière d’une thèse préconçue, et l’autre à priver la déclara-
tion faite en son nom en 1919 de toute importance. Cela,
cependant, ne devait pas empêcher la Cour de redresser la.
situation conformément aux principes du droit et aux règles
mêmes de son Statut.

‘ Si je parle seulement de la démarche danoise de 1919 et
de la déclaration qui en fut la conséquence, c’est parce que je
crois que c'est le seul accord entre les deux pays — à sup-
poser, naturellement, qu’un accord se soit formé — qui
regarde la question soumise à la Cour. En ce qui concerne la.
Convention du g juillet 1924, relative au Groënland oriental,
je pense, avec l'arrêt, que les notes échangées le même jour
entre les Gouvernements danois et norvégien empêchent de
tirer argument de ladite convention à l'appui du point de vue
de l’une et de l’autre Parties.

58
77 OPINION DISSIDENTE DE M. ANZILOTTI

2. — Ce qui importe dans la présente procédure est naturel-
lement la démarche faite par le Gouvernement danois auprès
du Gouvernement norvégien et la déclaration de ce dernier.

Mais la démarche faite auprès du Gouvernement norvégien
n'est qu’une entre plusieurs démarches analogues entreprises
par le Gouvernement danois, à partir de la fin de 1915,
auprés de divers Etats en vue de définir et assurer sa position
au Groénland. Il ne serait guère possible de bien comprendre
la démarche qui nous intéresse sans l’encadrer dans l’ensemble
dont elle fait partie; et cela d'autant plus que, comme on le
verra tout à l'heure, la demande adressée au Gouvernement
norvégien, et ensuite de laquelle la déclaration fut faite,
reproduisait les termes d’une déclaration que le Gouvernement
danois avait obtenue d’un autre État.

C'est à ce point de vue que je vais examiner brièvement
les démarches dont il s’agit et à l'égard desquelles je me
trouve nettement en désaccord avec la Cour. Afin d'éviter des
répétitions, je laisserai de côté, pour le moment, la démarche
faite auprès du Gouvernement norvégien: celle-ci fera l'objet
d'une considération particulière après avoir précisé le sens
et l'effet des démarches faites par le Gouvernement danois
auprès des autres États.

3. — La meilleure manière d'apprécier ces démarches est,
à mon avis, celle de laisser parler les documents qui les
concernent. Si la position prise par le Gouvernement danois
est, dans un certain sens, l’élément le plus important, la réponse
donnée par les gouvernements étrangers doit également être
retenue, soit parce qu'elle démontre en quel sens la demande
danoise a été comprise, soit parce que le Gouvernement danois,
en acceptant, sans observations ni réserves, ces réponses, a
montré adhérer à l'interprétation que l'autre Gouvernement
avait donnée à sa demande.

C'est à l’occasion des pourparlers concernant la cession des
Antilles danoises aux Etats-Unis d'Amérique que le Gouver-
nement danois semble avoir soulevé pour la première fois la
question de sa souveraineté sur le Groénland. On ne connait
pas la maniére dont le Gouvernement danois approcha tout
d’abord le Gouvernement américain: une proposition fut faite
par ce dernier (Mémoire du Gouvernement danois), qui ne
s’occupait que d’assurer le principe de l’open door et ne fut
pas acceptée par le Gouvernement danois.

Mais, dans le mémorandum remis au secrétaire d’Etat le
27 décembre 1935, le ministre de Danemark à Washington,
aprés avoir exposé « qu’il serait désirable que le Gouvernement
danois étendit sa sollicitude, au moyen de la souveraineté
de l'État, de façon qu’elle comprit l’ensemble du Groénland »,

59
78 : OPINION DISSIDENTE DE M. ANZILOTTI

ajoute avoir reçu « instructions de son Gouvernement de
déclarer que le Gouvernement danois désire vivement recevoir
une promesse formelle, de la part du Gouvernement améri-
cain, portant qu'aucune objection ne sera élevée contre ladite
extension de la sollicitude du Danemark et de sa souveraineté
à l’ensemble du Groénland » (annexes au Contre-Mémoire
du Gouvernement norvégien, n° 38).

La déclaration du Gouvernement américain, en date du
4 août 1916, porte que « the Government of the United States
of America will not object to the Danish Government extending
their political and economic interest to the whole of Greenland »
{annexes à la Réplique du Gouvernement danois, n° 170).
Les termes de cette déclaration s’éloignent de ceux de la
demande ; il est toutefois certain que la déclaration fut inter-
prétée par le Gouvernement danois comme une promesse de
ne pas faire d’objections à l'extension de la souveraineté
danoise. Ceci résulte de plusieurs documents ; mais absolument
décisif me paraît être à cet égard le rapport du ministre des
Affaires étrangères au roi en date du rer août 1916, qui se
trouve reproduit au n° 165 des annexes à la Réplique du
Gouvernement danois :

« Il me semble enfin » — y est-il dit — « être de grande impor-
tance que les États-Unis d’Amérique ont offert de donner, simul-
tanément avec la signature d’une convention éventuelle, une
déclaration officielle portant que le Gouvernement des États-Unis
d'Amérique ne s’opposera pas à ce que la souveraineté du Gouverne-
ment danois soit étendue à comprendre le Groénland tout entier.... »

Cela est d’autant plus important à observer que toutes les
démarches successives du Gouvernement danois se sont expres-
sément référées à celle qui avait été faite auprès des Etats-
Unis d'Amérique ; la déclaration américaine a été soumise aux
autres gouvernements comme un modèle pour la déclaration
qui leur était demandée.

Les démarches auprès des autres Puissances — comme je
Vai dit, je laisse de côté, pour le moment, celle auprès du
Gouvernement norvégien —- eurent lieu seulement plus tard

et lorsqu'il fut exclu que la question pourrait être portée:
devant la Conférence de la Paix. Ce fut le 2 mars 1920 que le
ministre danois des Affaires étrangères envoya aux ministres
de Danemark à Londres, Paris, Tokio et Rome, des instruc-
tions pour servir de base aux démarches à faire auprès des
gouvernements respectifs.

Dans ces instructions (annexes à la Réplique du Gouverne-
ment danois, n° 170), après avoir retracé l’activité danoise au
Groënland à partir de 1721 et après avoir constaté que plu-
sieurs régions de ce pays ont fait l’objet d’une occupation

60
79 OPINION DISSIDENTE DE M. ANZILOTTI

effective au nom du Danemark, mais qu’« une prise de pos-
session formelle du Groënland dans sa totalité n’a pas eu lieu »,
le ministre des Affaires étrangères continue en disant que,
« par égard pour les sentiments des Danois dans cette affaire
et dans l'intérêt des Esquimaux, il serait désirable que le
Gouvernement danois puisse étendre sa sollicitude, par sa
souveraineté, au Groénland entier ».

Les instructions exposent ensuite la démarche qui avait été
faite auprès des Etats-Unis d'Amérique et reproduisent le texte
de la déclaration faite par le Gouvernement américain. Elles
se terminent en priant le représentant danois « de chercher à
obtenir .... que le Gouvernement .... reconnaisse officiellement
la souveraineté du Danemark sur le Groënland tout entier », et
en ajoutant que « la meilleure façon d’obtenir une telle recon-
naissance du côté .... pourra être, selon l’avis du ministre des
Affaires étrangères, que le Gouvernement .... fasse une décla-
ration correspondant à celle donnée par le Gouvernement
américain » On a déjà vu quel est le sens que le Gouverne-
ment danois attachait à cette déclaration.

Dans la note remise le 16 mars 1920 au ministre des Affaires
étrangères de la Grande-Bretagne (annexes à la Réplique du
Gouvernement danois, n° 171), il est dit: « I have accordingly
been instructed to submit to His Britannic Majesty’s Govern-
ment a vequest for the official recognition of His Danish Mayesty’s
sovereignty over the whole of Greenland. In view of my Govern-
ments opinion, such recognition might be given in the same way
as the Government of the United States of America recognized in
I9I6.... »

A la note était annexé un mémorandum exposant, confor-
mément aux instructions reçues, les rapports historiques
entre le Danemark et le Groénland, ainsi que les autres
considérations militant en faveur de la demande. Le mémo-
randum se termine par l'alinéa suivant:

« Danish explorers have visited practically the whole of uninhabited
Greenland and made maps of the country, but no formal occupation
of the whole of Greenland has actually taken place. In view of
Danish sentiments in this matter as well as the interest of the Esqui-
mau population, it would be desirable if the Danish Government
could extend its activity by proclaiming tts sovereignty over the entire
territory of Greenland. »

Les notes au Gouvernement italien, en date du 17 mars
1920 (annexes à la Réplique du Gouvernement danois, n° 173),
au Gouvernement français, en date du 20 mars 1920
(id, n° 174), au Gouvernement japonais, en date du 12 mai
1920 (1b., n° 175) et au Gouvernement suédois, en date du
13 janvier 1921 (#b., n° 177), ensemble les documents y
annexés, tout en présentant certaines différences de rédaction,
répètent les mêmes idées essentielles, savoir: que le Dane-

61
80 OPINION DISSIDENTE DE M. ANZILOTTI

mark a, dès le commencement du xvirmme siècle, fondé des
colonies au Groénland, mais que la totalité du Groënland n'a
pas été prise formellement en possession au nom de la Cou-
ronne danoise; qu'il serait désirable que le Danemark pit
étendre à tout le Groënland sa souveraineté et, partant, ses
mesures de protection; enfin, que la reconnaissance de la
souveraineté danoise pourrait prendre la forme d’une décla-
ration semblable à celle donnée par les Etats-Unis, déclara-
tion dont le texte est toujours reproduit.

Dans deux occasions, cependant, le Gouvernement danois
s'est éloigné de ce point de vue et a affirmé que la recon-
naissance demandée visait une situation déjà existante et
établie depuis longtemps : tout d’abord, dans la note que le
ministre de Danemark 4 Londres, sur la base d’instructions
qu'il avait reçues du ministre des Affaires étrangères (annexes
à la Réplique du Gouvernement danois, n° 176), adressa au
Gouvernement britannique le 20 juillet 1920 (Mémoire du
Gouvernement danois) ; ensuite, dans la note adressée par le
ministre de Danemark à Christiania au Gouvernement norvé-
gien le 19 décembre 1921 (annexes au Mémoire du Gouverne-
ment danois, n° 91). Il importe donc de voir dans quelles
circonstances cette attitude a été prise.

La note du -20 juillet 1920 au Gouvernement britannique
est la réponse à la note de ce Gouvernement en date du
Ig mai (Mémoire du Gouvernement danois) : dans cette note,
le Foreign Office se déclarait prêt à reconnaître officiellement la
souveraineté danoise sur le Groénland à la condition que
le Danemark reconnût à l’Empire britannique un droit de
préemption en cas de vente de l’île. C’est pour se soustraire
‘à cette condition, qui avait rencontré une opposition éner-
gique de la part des États-Unis d'Amérique, que le Gouver-
nement danois adopta l'attitude exprimée dans la note en
question.

Quant à la note du 19 décembre 1921, elle était la réponse
à une note du 2 novembre, par laquelle le ministre des
Affaires étrangères de Norvège informait le Gouvernement danois
que le Gouvernement norvégien n'avait pas reconnu et ne
pouvait pas accepter de reconnaître une extension de la sou-
veraineté du Danemark sur le Groënland qui entraînerait
une extension correspondante du monopole et aurait pour
résultat de faire disparaître l’activité de chasse et de pêche
jusqu'ici exercée par des Norvégiens dans les parties et parages
en question du Groënland.

On peut donc constater que le Gouvernement danois a
affirmé la préexistence de sa souveraineté sur le Groënland
entier lorsque cela était nécessaire pour réfuter des pré-
tentions qu’il ne pouvait ou ne voulait pas admettre; en
dehors de ces cas, il s’est borné à demander la reconnaissance

62
8x OPINION DISSIDENTE DE M. ANZILOTTI

d'une extension de sa souveraineté. Il serait donc difficile
de voir dans les deux notes du 20 juillet 1920 et du 19 décem-
bre 1921 l'expression du point de vue auquel se plaçait
le Gouvernement danois pour approcher les gouvernements
étrangers à l'égard de sa position au Groénland; cela, au
surplus, créerait une contradiction évidente entre ces deux
documents et les énonciations directes, précises et concor-
dantes que nous trouvons dans tous les autres documents.

La seule conclusion que je crois possible de tirer des deux
notes en question est que, à ce moment-là, le Gouvernement
danois était parfaitement conscient de la possibilité de prendre
l'une ou l’autre position: affirmer une souveraineté déjà
existante et en demander la reconnaissance, ou bien faire
valoir les motifs qui justifiaient une extension de sa souve-
raineté et demander la reconnaissance de cette extension.
Il a choisi la deuxième et n’a eu recours à l’autre qu’au
cours d'une discussion et lorsque c'était nécessaire pour se
soustraire à des conditions ou limitations qu'il regardait
comme inacceptables. ;

La plupart des réponses des Etats intéressés démontrent
que c’est bien dans ce sens que les gouvernements ont com-
pris la demande que leur avait adressée le Gouvernement
danois, et que ce qu'ils ont accepté de reconnaître a été
l'extension de la souveraineté danoise sur le Groënland tout
entier.

C'est ainsi que la réponse française, en date du 31 mars
1920, déclare que «le Gouvernement de Ja République ne
fera aucune objection à ce que le Gouvernement danois
étende à tout le Groënland sa souveraineté dans les condi-
tions envisagées par la note américaine du 4 août 1916 »
(Mémoire du Gouvernement danois.

La réponse japonaise, en date du 24 juin 3920, est ainsi
conçue: « I have the further honour to declare herewith on
behalf of the Imperial Government that they have no objection
to the Danish Government extending their political and economic
interests to the whole of Greenland. » (:b.)

La réponse du Gouvernement italien, en date du 29 juin
1920, porte que « le Gouvernement royal n’aura pas de diffi-
culté 4 reconnaitre la souveraineté du Danemark sur le Groén-
land » (5b.). A mon avis, il n’y a pas le moindre doute que
ce que l’on envisage ici est une reconnaissance future, savoir
une reconnaissance qui ne sera pas refusée lorsque la souverai-
neté danoise aura été étendue à tout le Groënland.

Seules les réponses britannique et suédoise — la première, sans
doute, ensuite de la note danoise du 20 juillet 1920 — semblent
envisager une reconnaissance qui fait abstraction de tout
événement futur: la réponse britannique, en date du 6 sep-
tembre 1920, porte que « His Majesty's Government recognize

63
82 OPINION DISSIDÉNTE DE M. ANZILOTTI

His Danish Majesty's sovereignty over Greenland » (Mémoire
du Gouvernement danois) ; et la réponse suédoise, en date du
28 janvier 1921, que «.... à la date de ce jour, le Gouver-
nement de Sa Majesté a reconnu la souveraineté du Danemark
sur l’ensemble du Groénland » (:6.). Rien cependant, dans ces
réponses, n'autorise à penser que lesdits Gouvernements enten-
daient confirmer une souveraineté préexistante. Le fait que
le Gouvernement britannique ait cru pouvoir ajouter à sa
reconnaissance une réserve ayant pour objet son droit d’être
consulté au cas où le Gouvernement danois se proposerait
d’aliéner ce territoire, est plutôt une indication en sens contraire.

Je suis donc d’avis que, si l’on prend les documents tels
qu'ils sont, d’après le sens naturel des mots dans leur contexte,
on arrive nécessairement à la conclusion que le Gouvernement
danois faisait une distinction entre les régions colonisées du
Groënland et les autres, et que ce qu "il demandait aux Etats
auxquels il s’adressait, ce n’était pas la reconnaissance d’une
souveraineté déjà existante, mais la reconnaissance du droit
d'étendre sa souveraineté sur le Groënland entier.

4. — Telle est, à mon avis, la conclusion qui se dégage du
texte des documents.

Il reste à voir si cette conclusion est inexplicable ou contra-
dictoire, eu égard à la position du Danemark au Groënland
au moment où les démarches furent entreprises. C’est à ce
point de vue que la question historique de la souveraineté
danoise sur le Groénland se pose dans le présent procès ;
toute interprétation littérale s'arrête là où elle aboutirait à
des résultats absurdes ou contradictoires.

Deux faits, surtout, méritent de retenir l'attention.

En premier lieu, l'existence d’une ancienne prétention à la
souveraineté sur le pays dénommé Groénland, prétention qui
n'était liée ni à l’état de colonisation du pays, ni même à
sa délimitation géographique plus ou moins précise.

On est d’accord pour rechercher l’origine de cette préten-
tion dans l'autorité que les anciens rois de Norvège avaient
acquise sur l’organisation politique que des habitants de
l'Islande d’origine norvégienne avaient créée, dès la fin du
xme siècle, dans le Groënland sud-occidental et qui, indépendante
d’abord, fit, en 1261, acte de soumission et devint un pays
tributaire du Royaume de Norvège. Cette espèce de suzeraineté
se rencontra avec l’idée d’une domination exclusive des rois
norvégiens sur les mers et terres du Nord et fournit la base
à une prétention qui n'était ni limitée au territoire occupé
par l'État tributaire, ni subordonnée à la condition que cet

A

État continuerait à exister.

64
83 OPINION DISSIDENTE DE M. ANZILOTTI

C'est sans doute un effet de cette prétention si, deux cents
ans environ après que l’organisation politique groénlandaise
avait été détruite par les Esquimaux, et à peu près tous les
rapports avec le Groënland avaient cessé, les rois de l’Union
dano-norvégienne expriment l'intention de rétablir les anciennes
relations avec « le pays de Groënland appartenant à Notre
Royaume de Norvège »; ou s'appellent « souverains hérédi-
taires du Groënland »; ou parlent de « Notre pays de Groën-
land », etc.

C’est encore cette prétention historique qui se manifeste dans
les actes législatifs ou dans les traités qui visent le Groënland
dans son ensemble. L’animus possidendi, dont on a tant parlé
au cours de cette procédure, n’est au fond que l’ancienne pré-
tention au nom de laquelle les rois dano-norvégiens, d’abord,
et les rois danois, plus tard, n'hésitent pas à se comporter
comme souverains du Groënland lorsque l’occasion se présente.

L'autre fait qui doit être retenu est la disproportion entre
la prétention à la souveraineté sur tout le Groénland et l’exer-
cice effectif de cette souveraineté.

Je suis disposé à admettre que le Gouvernement danois a
prouvé que, dans quelques occasions, des lois ont été promul-
guées, qui, d’après leur sens et leur esprit, n'étaient pas limi-
tées aux parties colonisées du Groénland; je puis également
admettre que, à maintes reprises, l’Union dano-norvégienne ou
le Danemark ont agi, vis-à-vis d’Etats étrangers, comme si
l'objet de leur souveraineté était tout le Groénland sans dis-
tinction.

Mais c’est tout ce qu’on peut accorder à la thèse danoise.
Il n'est ni contestable ni contesté — et c’est, pour moi, le
point essentiel — qu’une différence profonde séparait, à cet
égard, les régions colonisées du Groënland des autres; car, tan-
dis que dans les colonies fonctionnait une administration régu-
lière et une organisation judiciaire, dans le reste du Groënland
il y avait peut-être des lois en vigueur, mais aucune autorité
pour les faire valoir: on arrive jusqu'à ce point — et c'est
vraiment un fait aussi exceptionnel que significatif — qu'on
n'avait pas même institué des fonctionnaires compétents pour
résoudre les différends ou pour appliquer et faire respecter les lois.

Pendant longtemps, la disproportion dont je viens de parler
n'avait pas une grande importance. Et cela non seulement
parce que les exigences du droit international étaient alors
plus limitées, mais aussi et surtout parce que le titre de la
souveraineté existait indépendamment de son exercice : les rois
dano-norvégiens ou danois ne prétendaient pas être les souve-
rains du Groénland parce qu’ils exerçaient leur autorité sur
cette région; ils exerçaient cette autorité parce qu'ils préten-
daient être les souverains héréditaires du pays. À ce point
de .vue, et compte étant tenu des conditions naturelles du

65
-84 OPINION DISSIDENTE DE M. ANZILOTTI

Groénland, j’admets sans hésitation que la souveraineté dano-
norvégienne ou danoise se serait manifestée de manière à
satisfaire les exigences du droit international, dans ce sens que
la souveraineté sur l’ensemble du Groënland n'aurait été ni
compromise ni perdue. Il est toutefois évident que cette
position est possible seulement si on admet l'existence d’un
titre de souveraineté antérieur a la soi-disant deuxième
colonisation et si on en démontre la validité.

La situation, par contre, se développait dans un sens tout
à fait opposé. |
Les prétentions historiques à la domination sur des régions
entières, prétentions qui, autrefois, avaient joué un rôle impor-
tant dans l’attribution de la souveraineté territoriale, perdaient
de l'importance et étaient progressivement abandonnées par
les États mêmes qui les avaient invoquées. Le droit inter-
national reliait toujours plus étroitement l'existence de la
souveraineté à l’effectivité de son exercice, et les États contes-
taient avec succès toute revendication qui n’était pas accom-

pagnée d’un tel exercice.

D'autre part, les conditions naturelles du Groënland et son
importance se modifiaient sensiblement ensuite des progrès
techniques de la navigation, qui ouvraient à l’activité humaine
une partie de cette région, notamment “a côte orientale,
auparavant connue mais pratiquement inaccessible.

Dès lors, le problème de la souveraineté danoise sur le Groën-
land se présentait sous un aspect nouveau.

En effet, si l’on met de côté l'idée d’une souveraineté
historique issue des anciennes prétentions norvégiennes, le titre
de la souveraineté danoise sur le Groënland doit nécessaire-
ment être recherché dans la prise de possession effectuée à:
partir de x1721. Mais il est alors évident que l’on est en
présence d’une occupation d’un territoire mullius : c'est jouer
sur les mots que de rechercher le titre dans la possession et
no: dans l'occupation, car la possession d'un territoire qui
auparavant n’appartenait ni à l’État qui le possède, ni à un
autre État quelconque, n’est autre chose que l'occupation vue
dans un moment successif plutôt que dans l'acte initial.

En somme: ou la soi-disant deuxième colonisation est la
manifestation d’une souveraineté préexistante et il faut établir
le titre de cette souveraineté et en démontrer la validité; ou
bien le Groënland était, en 1721, un territoire nullius et on se
trouve en présence d’une occupation qu’il faut juger d’ après
les règles propres de cette institution.

Tel était le problème auquel devait nécessairement aboutir
le développement historique de la position du Danemark au
Groénland au xixme siècle. I] est alors facile de comprendre les.
préoccupations qui se manifestèrent à l'égard des parties du

66
85 OPINION DISSIDENTE DE M. ANZILOTTI

Groénland qui n'avaient pas encore fait l’objet d’une occupa-
tion effective. A maintes reprises et de différents côtés, l’atten-
tion du Gouvernement danois fut appelée sur la possibilité
de contestations et sur le danger de voir les territoires non
colonisés du Groénland OCCUPÉS par d’autres Etats. Il s’agit
naturellement d’opinions privées, bien que, parfois, particu-
liérement autorisées ; on ne saurait s'attendre à voir le Gou-
vernement lui-même mettre en doute sa souveraineté avant
d’avoir décidé ce qu’il lui convenait de faire. On peut cepen-
dant retenir que le Gouvernement lui-même n'était guère sans
préoccupations à cet égard. J’en trouve une preuve frappante
dans l’article 2 de la concession octroyée à M. J. W. Tayler
le 7 juin 1863, dans lequel il est expressément dit que tout
établissement — colonie, poste, mine ou installation analogue —
qui serait fondé par le concessionnaire au nord ou au sud de
65° de latitude, sera placé sous la souveraineté de la Couronne
de Danemark et soumis à la loi danoise: il est difficile de
comprendre qu’en octroyant à un étranger une concession sur un
territoire qu’il regarde comme incontestablement sournis à sa sou-.
veraineté, un État se préoccupe de la possibilité que le concession-
naire prenne possession du territoire au nom de son souverain.

Que le Gouvernement danois eût des doutes quant au bien-
fondé de sa souveraineté sur certaines parties du Groënland
est d’ailleurs prouvé par les démarches mêmes qu'il a entre-
prises. Un procédé de ce genre ne s'explique que si le gouver-
nement qui y a recours croit nécessaire d'assurer une position
incertaine ou chancelante. Aussi c'est un procédé qui, pour
autant que je sache, n’a pas été fréquemment employé. Un
seul précédent a été cité: la reconnaissance de la neutralité
suisse par l'article 435 du Traité de Versailles. Mais on a
oublié que cet article n'avait aucunement pour but de recon-
naître la neutralité de la Suisse, que personne ne contestait :
son but était tout autre; il s'agissait, d’un côté, de faire
approuver l’abrogation de certaines dispositions intéressant la
neutralité suisse, et, de l’autre côté, de faire constater que les
garanties stipulées en faveur de la Suisse en 1815 constituent
« des engagements internationaux pour le maintien de la paix »,
afin de rendre possible l'entrée de cet Etat dans la Société des
Nations.

La position historique du Danemark au Groënland avait
été ainsi reprise en considération à la lumière. des principes
de droit international actuellement en vigueur et de la nou-
velle situation de fait en vue de solliciter une action qui éli-
minerait tout danger moyennant une prise de possession effective
des territoires non encore occupés.

Aussi, lorsque, en 1915, le Gouvernement danois estima que
le moment était venu de régler la. question, il se plaça net-
tement sur le terrain qui lui était suggéré par l'état actuel

67
86 OPINION DISSIDENTE DE M. ANZILOTTI

du droit international. Les prétentions historiques sont aban-
données; tous les documents font remonter à l’année 1721
le commencement de la domination danoise au Groënland.
Une distinction précise est faite entre les parties du Groën-
ane qui ont été prises effectivement en possession — à

l'égard desquelles aucune question ne se pose — et les autres
parties, qui n'ont pas fait l’objet d’une prise de possession
formelle, mais sur lesquelles il serait néanmoins juste et dési-
rable que le Danemark ptt étendre sa souveraineté. Et c’est
en vue d'obtenir la reconnaissance de cette extension que le
Gouvernement danois s'adresse aux gouvernements des Etats
qu’il regarde comme particulièrement intéressés.

Tout se tient, tout est cohérent, dans les démarches faites
par le Gouvernement danois; et la conclusion qui découle du
texte des documents, loin d’être inexplicable ou en contra-
diction avec le développement historique de la position du
Danemark au Groénland, en est une conséquence aussi claire
que naturelle.

5. — De toutes les démarches faites par le Gouvernement
danois, la seule qui nous intéresse directement et dont je
vais désormais m'occuper est celle qu’il fit en juillet 1919
auprès du Gouvernement norvégien.

Cette démarche se distingue des autres, avant tout, à rai-
son des circonstances dans lesquelles elle a eu lieu. La démarche
auprès des États-Unis d'Amérique fut faite à l’occasion de la
cession des Antilles danoises, dans le but d'obtenir une décla-
ration qui accompagnerait la signature de la convention. Les
démarches auprès des autres États furent entreprises lorsqu'il
était exclu que la question du Groënland pourrait être réglée
par la Conférence de la Paix; elles visaient à obtenir des
déclarations qui remplaceraient le règlement par la Conférence
et épuiseraient la question entre le Danemark et l’État inter-
pellé.

En revanche, ce fut précisément en vue de la possibilité
de soumettre cette question à la Conférence de la Paix, et
de la faire régler par la Commission qui s’occupait du Spitz-
berg, que le Gouvernement danois s’adressa au Gouvernement :
norvégien.

Par une lettre en date, à Copenhague, du 12 juillet 1919
{annexes au Mémoire du Gouvernement danois, n° 84), le
ministre des Affaires étrangéres chargea le ministre de Dane-
mark a Christiania d’informer le ministre norvégien des
Affaires étrangéres que la question du Spitzberg allait étre
examinée prochainement par une Commission de la Conférence
de la Paix composée d’un délégué américain, un anglais, un
français et un italien, et qu'il y avait tout lieu de croire
que le Gouvernement danois recevrait bientôt une invitation

68
87 OPINION DISSIDENTE DE M. ANZILOTTI

à faire connaître à cette Commission son point de vue sur
la question. « Le Gouvernement danois » — est-il dit dans
la lettre — « sera disposé à faire renouveler à la Commis-
sion dont il s’agit l'information officieuse qui a été déjà
transmise au Gouvernement norvégien relativement à l’atti-
tude du Danemark dans la question du Spitzberg et d’après
laquelle le Danemark, n'ayant pas d'intérêts particuliers dans
cette question, n'aurait aucune objection à faire aux reven-
dications de la Norvège. »

Viennent ensuite les deux alinéas suivants, dans lesquels
est exposé l’objet de la demande à faire au ministre norvé-

gien des Affaires étrangères :

« Toutefois, je vous prie de faire ressortir, au cours de la conver-
sation, que le Gouvernement danois s’est attaché depuis un certain
nombre d’années à obtenir la reconnaissance par l’ensemble des
Puissances intéressées de la souveraineté du Danemark sur tout
le Groénland, et qu’il a l'intention de poser la question devant
ladite Commission. Au cours des pourparlers qui ont eu lieu avec
les États-Unis d'Amérique relativement à la cession des Antilles
danoises, le Gouvernement danois a déjà soulevé la question de
cette reconnaissance par les États-Unis, et il a obtenu de ceux-ci,
simultanément avec la conclusion de la convention sur la cession
desdites îles, une déclaration portant que les Etats-Unis ne s’oppo-
seront pas à ce que le Gouvernement danois étende à l’ensemble
du Groénland ses intérêts politiques et économiques.

Je vous prie d'exposer au ministre norvégien des Affaires étran-
gères que le Gouvernément danois croit pouvoir compter qu’une
telle extension ne rencontrera pas non plus de difficultés de la part
du Gouvernement norvégien. »

Deux jours après, le ministre de Danemark à Christiania
eut avec le- ministre des Affaires étrangères de Norvège,
M. Ihlen, l'entretien dont il avait été chargé. La matière
de cet entretien fit l’objet d’une note de M. Ihlen, dont une
traduction en français se trouve sous le n° 205 des annexes
à la Duplique du Gouvernement norvégien: ni l'exactitude
du contenu ni celle de la traduction n’ont été contestées.

La note a la teneur suivante:

« Le ministre de Danemark m'a communiqué aujourd’hui que
son Gouvernement a été avisé de Paris que la question du Spitz-
berg sera examinée par une Commission de quatre membres (amé-
ricain, britannique, français et italien). Au cas où le Gouvernement
danois serait interrogé par cette Commission, il est prêt à répondre
que le Danemark n’a pas d'intérêts au Spitzberg et qu'il n’a aucune
raison de s’opposer aux désirs de la Norvège touchant le règlement
de cette question.

En outre, le ministre de Danemark a communiqué ce qui suit:

Le Gouvernement danois s’est pendant plusieurs années occupé
de la question d'obtenir la reconnaissance, par toutes les Puissances
intéressées, de la souveraineté du Danemark sur l’ensemble du

69
88 OPINION DISSIDENTE DE M. ANZILOTTI

Groënland, et il se propose de soumettre cette question, simultané-
ment, à ladite Commission. Au cours des négociations avec les
États-Unis d'Amérique concernant la cession des Antilles danoises,
le Gouvernement danois a soulevé cette question en ce qui concer-
nait la reconnaissance par le Gouvernement des Etats-Unis, et il
a obtenu que celui-ci, concurremment avec la conclusion de la
convention relative à la cession desdites îles, donnât une déclaration
dans laquelle il est dit que les États-Unis ne s’opposeraient pas

x

à ce que le Gouvernement danois étendit à l’ensemble du Groën-
land ses intérêts politiques et économiques.

Le Gouvernement danois compte (a-t-il dit) que le Gouvernement
norvégien ne fera pas de difficultés au règlement de cette affaire.
J'ai répondu que la question sera examinée. »

La réponse fut donnée huit jours après, le 22 juillet ; elle
est ainsi formulée dans une nouvelle note de M. Thlen:

« J'ai dit aujourd’hui au ministre de Danemark que le Gouver-
nement norvégien ne ferait pas de difficultés au règlement de cette
affaire. »

Le ministre de Danemark informa son Gouvernement de la
réponse par une dépêche du même jour dans laquelle il est
dit que M. IThlen, ministre des Affaires étrangères, lui avait
annoncé, à la date de ce jour, que «les projets du Gouver-
nement royal relatifs à la souveraineté du Danemark sur
l'ensemble du Groënland — mentionnés dans votre dépêche du
I2 courant — ne rencontreront pas de difficultés de la part
de la Norvège » (annexes au Mémoire du Gouvernement
danois, n° 85).

Tels sont les documents les plus importants relatifs à la
démarche faite par le Gouvernement danois auprés du Gou-
vernement norvégien et à la réponse donnée par ce dernier.

Deux questions se posent a cet égard:

a) Les deux Gouvernements sont-ils tombés d’accord sur
quelque chose? et sur quoi?

b) Dans l’affirmative, accord est-il valable ?

6. — Il ne semble pas douteux que, dans l'opinion du Gou-
vernement danois, il y eût une connexité entre l'attitude que
ce Gouvernement se proposait de prendre dans la question du
Spitzberg et celle qu'il demandait au Gouvernement norvégien
de prendre dans l’affaire du Groënland. .

- Je ne crois cependant pas que l’on puisse aller jusqu’à
admettre, comme le prétend maintenant le Gouvernement
danois, qu'il s’agissait d’un véritable contrat synallagmatique,
do ut des, et dans lequel la déclaration que ledit Gouvernement
se proposait de faire et qu’il fit réellement à la Commis-
sion de la Conférence de la Paix constituait la contre-par-

x

tie de engagement demandé à la Norvège.
70
89 OPINION DISSIDENTE DE M. ANZILOTTI

Telle avait été, en effet, l’idée suggérée par le ministre de
Danemark à Paris, dans sa note du 1x juillet 1919 (Mémoire
du Gouvernement danois). Mais les instructions que le ministre
danois des Affaires étrangères envoya, le 12 juillet, au ministre
de Danemark à Christiania (voir swpra) et ensuite desquelles
eut lieu l’entretien avec le ministre des Affaires étrangères de
Norvège, semblent avoir été conçues et rédigées dans un
esprit un peu différent. La raison en doit être recherchée pro-
bablement dans le fait — rappelé dans les instructions —
que le Gouvernement danois avait déjà officieusement informé
le Gouvernement norvégien que le Danemark, n’ayant pas
d'intérêts contraires à ceux de la Norvège dans la question
du Spitzberg, n'aurait aucune objection à faire aux reven-
dications de celle-ci. Rien dans ces instructions ne paraît
suggérer l’idée d’une contre-prestation à demander au Gouver-
nement norvégien; la déclaration relative au Spitzberg, que
lé Gouvernement danois se proposait de « renouveler » devant
la Commission, est présentée plutôt comme l’occasion d’une
demande équivalente à adresser au Gouvernement norvégien.
La phrase « toutefois, je vous prie de faire ressortir, au
cours de la conversation... » exprime hien cette idée.

Tout porte à croire que c’est dans ce sens que le ministre
de Danemark à Christiania a interprété les instructions qui lui
avaient été envoyées. La note rédigée par M. Ihlen n’exprime
certainement pas l'idée d’un prétendu contrat do ut des;
en revanche, si l’on compare cette note avec les instructions
danoises du 12 juillet, on voit que la correspondance est par-
faite. Aussi, j'ai peu de doute que le mot « en outre », qui
dans la note de M. Ihlen distingue la partie de l'entretien
relative au Spitzberg de la partie relative au Groënland, répond
exactement à ce qui s’est passé, car ce que le ministre de
Danemark était chargé de faire était de « faire ressortir, au
cours de la conversation », les aspirations de son Gouverne-
ment au sujet du Groënland.

Je suis donc d’avis qu’un contrat do wi des n'a pas été
proposé par le Gouvernement danois. Mais même s’il en était
autrement, rien ne prouverait que M. IThlen se serait rendu
compte que ce qu'on demandait au Gouvernement norvégien
fût la contre-partie de la déclaration que le Gouvernement
danois promettait de faire à l’égard du Spitzberg. La demande
adressée au Gouvernement norvégien se trouve donc, sous
ce rapport, sur le même plan que celles adressées aux autres
Puissances. |

Cette demande était que le Gouvernement norvégien ne
fit pas de difficultés au règlement de la question du Groën-
land, que le Gouvernement danois se proposait de soumettre,
avec la question du Spitzberg, à la Commission de la Confé-

71
90 OPINION DISSIDENTE DE M. ANZILOTTI

rence de la Paix. Le règlement envisagé par le Gouvernement
danois n'était évidemment pas un règlement quelconque :
c'était le règlement indiqué dans la communication faite par
le ministre de Danemark et suivant lequel on ne s’opposerait
pas « à ce que le Gouvernement danois étendit à l’ensemble
du Groénland ses intérêts politiques et économiques ».

IL s'ensuit que lorsque, le 22 juillet, le ministre norvégien
des Affaires étrangères déclara au ministre de Danemark que
«le Gouvernement norvégien ne ferait pas de difficultés au
règlement de cette affaire »,. cela signifiait que le Gouver-
nement norvégien ne s’opposerait pas à ce que le Gouvernement
danois étendit ses intérêts politiques et économiques à l’ensemble
du Groénland. On a déjà vu (supra, n° 3) que, pour le
Gouvernement danois, « extension des intérêts politiques et
économiques » signifiait, au moins en toute première ligne,
« extension de la souveraineté ». Rien ne permet de douter
que tel ne fût également le sens attribué par le ministre nor-
végien des Affaires étrangères à la requête danoise. Cela est
d’ailleurs confirmé par les documents postérieurs, qui démontrent
que les objections norvégiennes ne se dirigeaient pas contre
l'extension de la souveraineté danoise, mais contre une
extension de la souveraineté qui entraînerait une extension
correspondante du monopole; l'extension de la souveraineté
était donc un point acquis: je me réfère notamment à la
lettre privée de M. Ræstad, ministre des Affaires étrangères
de Norvège, à M. Kruse, ministre de Danemark à Christiania,
en date du 20 juillet 19217 (annexes à la Duplique du Gou-
vernement norvégien, n° 209), et à la note norvégienne du
2 novembre de la même année (annexes au Mémoire du Gou-
vernement danois, n° 8g).

On a beaucoup discuté sur le point de savoir si la soi-disant _
déclaration Ihlen comportait une simple orientation provisoire
{thèse norvégienne) ou un engagement définitif (thèse danoise).
A mon avis, on a beaucoup exagéré de part et d'autre.

Il n'y a pas de doute que la déclaration a été demandée
et accordée en vue d’un règlement futur. Le Gouvernement
norvégien pouvait, partant, penser que la possibilité de faire
valoir ses intérêts et d’obtenir qu'ils fussent protégés d’une
manière adéquate lui restait ouverte. On dépasserait la volonté
des Parties, ou tout au moins de l’une d’elles, si l’on consi-
dérait l'accord résultant de la déclaration Thlen comme un
règlement complet et définitif de la question du Groënland
entre le Danemark et la Norvège. À cet égard, la déclaration
norvégienne se distingue nettement de celles que le Gouver-
nement danois a obtenues des autres Puissances et qui se
suffisent à elles-mêmes.

72
OI OPINION DISSIDENTE DE M. ANZILOTTI

Mais cela n'empêche pas qu'il y ait un point qui a déjà
fait l’objet d'un accord des Parties et qui doit être considéré
comme définitivement acquis pour le règlement futur. Ce point
n’est pas la reconnaissance d’une souveraineté danoise existante:
cette thèse du Gouvernement danois est démentie par tous les
documents. Le point sur lequel se rencontrent la demande du
Gouvernement danois et la réponse du Gouvernement norvé-
gien est que ce dernier ne fera pas de difficultés à un règle-
ment de l'affaire permettant au Gouvernement danois d'étendre
à l’ensemble du Groénland ses intérêts politiques et- écono-
miques, savoir sa souveraineté. Sous ce rapport, la déclaration
norvégienne est de la même nature que les déclarations des
autres Puissances. La Norvège gardait sans doute la possi-
bilité de faire valoir ses intérêts, mais sous réserve de son
devoir de ne pas s'opposer à l'extension de la souveraineté
danoise à l’ensemble du Groënland.

7. — On est donc en présence d’un accord conclu entre le
ministre de Danemark à Christiania, au nom du Gouvernement
danois, et le ministre des Affaires étrangères de Norvège, au
nom du Gouvernement norvégien, moyennant des déclarations
purement verbales.

Des doutes ont été soulevés sur la validité de l’accord en
raison, avant tout, de sa forme verbale et de la compétence
du ministre des Affaires étrangères.

En ce qui concerne la forme, il y a lieu d’observer tout
d’abord que, les Parties étant d’accord sur l'existence et la
teneur des déclarations, la question de la preuve ne se
pose pas. Il semble, d’autre part, qu’il n'existe pas de règle
de droit international qui exige que des accords de ce genre,
pour être valables, soient faits par écrit. :

La question de la compétence du ministre des Affaires
étrangères est étroitement liée au contenu de l'accord dont il
s'agit et qui a été déterminé ci-dessus.

Aucune décision arbitrale ou judiciaire touchant la compé-
tence, internationale du ministre des Affaires étrangères n’a
été portée à la connaissance de la Cour ; et la question n’a pas
été non plus beaucoup approfondie par la doctrine. A mon
avis, on doit reconnaître l'existence d’une pratique constante
et générale des États qui attribue au ministre des Affaires
étrangères, agent immédiat du chef de l’État, le pouvoir de
faire aux représentants diplomatiques étrangers des commu-
nications relatives aux affaires courantes, et en particulier. pour
leur déclarer quelle attitude le gouvernement au nom duquel
il parle adoptera dans une question donnée. Des déclarations
de ce genre sont obligatoires pour l'État.

Quant au point de savoir si le droit constitutionnel norvé-
gien autorisait le ministre des Affaires étrangères à faire la

73
92 OPINION DISSIDENTE DE M. ANZIEOTTI

déclaration dont il s’agit, C’est là une question qui, à mon
avis, ne concerne pas le Gouvernement danois : il appartenait
à M. Ihien de ne pas donner sa réponse sans avoir obtenu
les consentements éventuellement nécessaires selon la loi nor-
végienne.

Tout autre est la question de savoir si la déclaration du
ministre des Affaires étrangères de Norvège se trouve être
viciée d’une erreur essentielle du fait qu’elle aurait été donnée
en ignorant que l'extension de la souveraineté danoise entraîne-
rait une extension correspondante du monopole et de la fer-
meture du pays.

Il est certain que c'était la fermeture du pays qui, en ren-
dant impossible l’activité de chasse et de pêche dans les eaux
territoriales et sur les côtes du Groënland, pouvait affecter
sérieusement les intérêts norvégiens. Les documents soumis à
la Cour démontrent clairement que les difficultés soulevées en
1921 par le Gouvernement norvégien, lorsque le Gouvernement
danois lui demanda de renouveler par écrit la déclaration ver-
bale de ror9, ne visaient pas l'extension de la souveraineté
comme telle, mais la fermeture du pays qui dériverait de
l'extension de la souveraineté.

On peut également retenir que ce point, expressément men-
‘ tionné dans les communications faites à d’autres Puissances,
a été passé sous silence dans la communication verbale du
ministre de Danemark à Christiania au ministre des Affaires
étrangères de Norvège. La mention des intérêts économiques,
à côté des intérêts politiques, ne saurait être considérée comme
une indication suffisante d’un fait aussi particulier que la
fermeture du pays.

Mon opinion est qu’il n’y a pas eu erreur du tout, et que
le silence du Gouvernement danois sur la question dite du
monopole et le manque de toute observation ou réserve dans
la réponse de M. Ihlen s'expliquent de la manière la plus
simple par le caractère de cette démarche faite en vue d’un
règlement futur. Si, toutefois, on veut supposer pour un
moment que M. Ihlen se soit mépris sur les conséquences qui
seraient dérivées de l’extension de la souveraineté danoise, on
doit reconnaître que cette erreur ne serait pas de nature à
entraîner la nullité de l'accord. Toute erreur doit être excu-
sable; et il n’est guère facile d'admettre qu’un gouvernement
puisse ignorer les conséquences légitimes d’une extension de
souveraineté; j'ajoute que, de tous les gouvernements, le
Gouvernement norvégien était le dernier à pouvoir ignorer les
méthodes danoises d'administration du Groénland et le rôle
qu'y joue le régime de monopole et de fermeture du pays.

Tout cela, d’ailleurs, par simple hypothèse, car, comme je
Vai dit, je suis fortement disposé à croire qu’il n’y a pas eu

74
93 OPINION DISSIDENTE DE M. ANZILOTTI

d'erreur et que le silence gardé sur ce point par le Gouverne-
ment danois, aussi bien que par le Gouvernement norvégien,
tient à la nature propre des déclarations faites de part et
d'autre, La situation du Gouvernement danois à l'égard des
autres Puissances était différente, car il leur demandait une
déclaration destinée à régler définitivement la question. D'autre
part, il est facile de comprendre que le Gouvernement norvé-
gien n'ait pas cru devoir se préoccuper particulièrement de ce
point, puisque l’ensemble de la question allait être repris et
examiné plus. tard.

Ceci m’améne à la dernière question que soulève le caractère
obligatoire de l’accord de 1919: celle de savoir si la rupture
des négociations par le Gouvernement danois en 1921 a pu
donner au Gouvernement norvégien le droit de se délier de son
engagement.

L'accord fut conclu en vue d’un règlement de la question
du Groénland par la Conférence de la Paix. Cette manière
de régler la question, suggérée par le Gouvernement danois
pour des motifs d'opportunité, ne semble cependant pas avoir
été une condition essentielle de l’assentiment donné par le
Gouvernement norvégien à la demande danoise : le Gouverne-
ment norvégien n’a jamais prétendu que la déclaration faite
en son nom au Gouvernement danois aurait perdu sa valeur
parce que ce Gouvernement n’aurait pas soumis la question
à la Conférence de la Paix et, au lieu de cela, aurait fait
des démarches individuelles auprès des Puissances.

En revanche, il était essentiel qu’un règlement eût lieu:
la Norvège n'avait donné son assentiment au désir du Gou-
vernement danois d'étendre sa souveraineté à l’ensemble du
Groënland qu’en vue d’un règlement futur de la question, à
l’occasion duquel elle aurait pu faire valoir ses intérêts et
demander qu'ils fussent équitablement protégés. Aussi je suis
davis que, si vraiment le Gouvernement danois avait pré-
tendu se tenir à l'accord de 1919 et le considérer comme un
règlement définitif et complet de la question, et s’il s'était
refusé à négocier et à prendre en considération les demandes
de la Norvège, il serait allé à l’encontre de l’accord lui-même
et le Gouvernement norvégien aurait eu le droit de se décla-
rer délié de son engagement. :

Tel n’est cependant pas le cas. L’impression qui, à mon
avis, se dégage de la lecture de la correspondance diploma-
tique entre les deux Gouvernements, à partir de 1921, est
plutôt que le Gouvernement danois était disposé à faire de
son mieux pour assurer, sous réserve de sa souveraineté, les
intérêts de chasse et de pêche des. Norvégiens sur la côte
orientale du Groënland. S'il est vrai que ce fut le Gouverne-

75
94 OPINION DISSIDENTE DE M. ANZILOTTI

ment danois qui rompit en 1921 — et peut-être d’une manière
un peu brusquée — les négociations, il n’est pas moins vrai
que ces négociations furent reprises, et il est constant que la
Convention de 1924 a, dans une large mesure, donné satis-
faction aux désirs du Gouvernement norvégien.

Dans ces circonstances, je suis d’avis que l'accord valable-
ment. contracté en 1019 a gardé sa valeur.

8. — C'est donc sur la base de cet accord, qui, entre les
Parties, prime le droit général, que le différend aurait dû
être résolu. :

Les conséquences qui découlent de cet accord semblent
pouvoir être résumées de la manière suivante:

a) Le Danemark ayant admis en 1919, vis-a-vis de la
Norvège, qu’il y avait des parties du Groënland qui n'étaient
pas encore soumises à sa souveraineté, ne pouvait mainte-
nant invoquer. une souveraineté sur l’ensemble du Groënland
antérieure à cette date. Comme le territoire visé par la décla-
ration d'occupation norvégienne du Io juillet 1931 est incon-
testablement une des parties du Groënland qui, selon l'attitude
prise par le Gouvernement danois en 1919, n'étaient pas
soumises à la souveraineté danoise, ce territoire doit être
considéré comme nullius à moins que, par des faits postérieurs
à 1919 et conformément au droit international, le Danemark
y ait étendu sa souveraineté; aucun fait de ce genre n'est
cependant allégué par le Gouvernement danois.

b) La Norvège, ayant contracté l'engagement de ne pas
s'opposer à l'extension de la souveraineté danoise sur l’ensemble
du Groënland, était en toute première ligne obligée de ne
pas occuper elle-même une partie quelconque de cette région,
en la soustrayant ainsi à la possibilité de l’extension de la
souveraineté du Danemark.

Il ne reste qu’à appliquer ces conséquences de l'accord de
1919 aux demandes des deux Parties.

Le Gouvernement danois demande à la Cour de dire et
juger «que la déclaration - d'occupation promulguée par le
Gouvernement norvégien en date du tro juillet 1931, ainsi
que toutes mesures prises à cet égard par ce même Gouver-
nement, constituent une infraction à l’état juridique existant,
et, par conséquent, sont illégales et non valables ».

L’occupation norvégienne, ayant été effectuée en violation
d’un engagement valablement contracté, constitue une infrac-
tion à l’état juridique existant et, par conséquent, est illégale :
dans ces limites, la Cour aurait donc dû faire droit à la
demande du Gouvernement danois.

Par contre, au point de vue auquel je me place, et sous
réserve d’autres questions que je ne veux pas examiner, la

76
95 | OPINION DISSIDENTE DE M. ANZILOTTI

Cour n'aurait pas pu déclarer l'occupation non valable si par
« non valable » on entend « nulle et non avenue » ou « inexis-
tante » Un acte juridique n’est inexistant que s’il manque
de quelques-uns des éléments qui lui sont essentiels: telle
est l’occupation d’un territoire appartenant à un autre État,
car la qualité nullius du territoire occupé est un élément
essentiel de l'occupation comme moyen d'acquérir la souve-
raineté territoriale. Mais telle n'est pas l'occupation d’un
territoire mullius accomplie par un État souverain conformé-
ment au droit des gens, du seul fait que l’État occupant
s'était engagé à ne pas occuper. Il aurait donc appartenu au
Gouvernement norvégien de révoquer l'occupation illégalement
accomplie, sans préjudice du droit, pour le Gouvernement
danois, de s'adresser à la Cour et de demander la consta-
tation de cette obligation à titre de réparation de l'acte illicite
(Arrêt n° 13, p. 47).

Le Gouvernement norvégien, à son tour, a saisi la Cour
d'une demande reconventionnelle ainsi conçue:

« Dire et juger que le Danemark n’a pas souveraineté sur l’Eirik-
Raudes-Land ;

que la Norvège a acquis la souveraineté sur l'Eirik-Raudes-
Land ».

A mon avis, il résulte de toute la procédure écrite et
orale que le premier alinéa est destiné à servir de motif au
deuxième et que, partant, on est en présence d’une seule
demande, dont l’objet est de faire constater par la Cour que
l'occupation effectuée par le Gouvernement norvégien est
légale et valable. Cette demande devait, selon moi, être
rejetée, car un acte illégal ne peut servir de base à une
action en justice.

(Signé) D. ANZILOTTI.

77
